                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF DELAWARE

 MONTEREY RESEARCH, LLC,                              C.A. No. 19-2090-NIQA-LAS
                        Plaintiff,

         vs.

 NANYA TECHNOLOGY CORPORATION,
 NANYA TECHNOLOGY CORPORATION,
 U.S.A., and NANYA TECHNOLOGY
 CORPORATION DELAWARE,

                        Defendants.

STIPULATION AND [PROPOSED] ORDER REGARDING CLAIM CONSTRUCTIONS
                    FOR U.S. PATENT NO. 6,651,134

       WHEREAS, pursuant to Section 15 of the Scheduling Order (D.I. 38), Plaintiff Monterey

Research, LLC (“Monterey”) and Defendants Nanya Technology Corporation, Nanya Technology

Corporation, U.S.A., and Nanya Technology Corporation Delaware (“Nanya”) submitted a Joint

Claim Construction Chart that identified term(s)/phrase(s) in issue and each party’s proposed

construction of the disputed claim language (D.I. 68);

       WHEREAS, since submitting the Joint Claim Construction Chart, Monterey and Nanya

have continued to meet and confer regarding their respective constructions of disputed

term(s)/phrase(s) in an effort to resolve disputes;

       WHEREAS, to minimize the number of disputes, Monterey and Nanya have reached

agreements regarding the constructions of certain previously-disputed term(s)/phrase(s) for

purposes of this litigation only;

       IT IS HEREBY STIPULATED AND AGREED by and among the parties, subject to the

approval of the Court and for purposes of this litigation only, that the following constructions shall

apply in this litigation for U.S. Patent No. 6,651,134:
Claim Term/Phrase                        Stipulated Construction
“means for reading data from and         Function: “reading data from and writing data to a
writing data to a plurality of storage   plurality of storage elements in response to a plurality of
elements in response to a plurality of   internal address signals”
internal address signals”
                                         Structure: “memory array 104 and its equivalents”
“means       for     generating       a  Function: “generating a predetermined number of said
predetermined number of said             internal address signals in response to (i) an external
internal address signals in response     address signal, (ii) a clock signal and (iii) one or more
to (i) an external address signal, (ii)  control signals, wherein said generation of said
a clock signal and (iii) one or more     predetermined number of internal address signals is non-
control signals, wherein said            interruptible”
generation of said predetermined
number of internal address signals is Structure: “circuit       102,   circuit   102’,   and   their
non-interruptible”                      equivalents”


Dated: May 3, 2021                                   Respectfully submitted,

FARNAN LLP                                           YOUNG CONAWAY STARGATT &
                                                     TAYLOR LLP
/s/ Brian E. Farnan
Brian E. Farnan (Bar No. 4089)                       /s/ Karen L. Pascale
Michael J. Farnan (Bar No. 5165)                     Karen L. Pascale (#2903)
919 North Market St., 12th Floor                     Robert M. Vrana (# 5666)
Wilmington, DE 19801                                 Rodney Square
Telephone: 302-777-0300                              1000 North King Street
Facsimile: 302-777-0301                              Wilmington, Delaware 19801
bfarnan@farnanlaw.com                                (302) 571-6600
mfarnan@farnanlaw.com                                kpascale@ycst.com
                                                     rvrana@ycst.com
Attorneys for Plaintiff
Monterey Research LLC                                Attorneys for Defendants Nanya Technology
                                                     Corporation, Nanya Technology Corporation,
                                                     U.S.A., and Nanya Technology Corporation
                                                     Delaware


      SO ORDERED this ____ day of _____________ 2021.

                                              _______

                                              The Honorable Nitza I. Quiñones Alejandro




                                                 2
